PER CURIAM.
Upon consideration of the appellant’s response to the Court’s show cause order of July 24, 2003, the Court has determined that the order on appeal, an order granting a motion to dismiss one count of a multi-count complaint, is not a final order. See Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995); S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellant’s request for an extension of time within which to file the docketing statement is denied as moot.
DISMISSED.
BARFIELD, BENTON and VAN NORTWICK, JJ., concur.